DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites the limitation "the third electrodes locating first side of the thermoelectric of thermoelectric elements" in 15-16.  There is insufficient antecedent basis for this limitation in the claim.
As amended, claim 1 recites the limitation "the third electrodes locating second side of the thermoelectric of thermoelectric elements" in 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 10-11 and 13 are rejected on the same ground as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2010/0059096).
Regarding claim 1, Fukada discloses a thermoelectric conversion module (90, figs. 11 and 12, [0085-0091]) is constructed by connecting the thermoelectric devices (3, figs. 9-10) with electrodes (20-21, 102 and 104) and substrates (101 and 103). As such the thermoelectric conversion module of Fukada comprises:
a first substrate (103) made of ceramic ([0085]);
a second substrate (101) made of ceramic ([0085]) and disposed opposite to the first substrate (101);
a plurality of thermoelectric devices (3n or 3p, figs. 11-12) each thermoelectric device (13, figs. 9 and 12) comprising a plurality of thermoelectric conversion elements (or thermoelectric parts 13d/m, see annotated fig. 10 below and also see figs. 9 and 12);
a first electrode (see horizontal portion of electrode 21 and 104, [0085-0091]) disposed between the first substrate (103) and the thermoelectric conversion elements (13d and 13m) and also between the first substrate (103) and the third electrodes (or insertions/projections of electrode 21 and 20, see figs. 11-12);
a second electrode (see horizontal portion of electrode 20 and 102) disposed between the second substrate (101) and the thermoelectric conversion elements (13d and 13m), and also between the second substrate (101) and the third electrodes (or insertions/projections of the electrodes 20 and 21);
a plurality of slits (13s and 13su) arranged crosswise with the plurality of thermoelectric conversion elements (13d) in a matrix between the first substrate (103) and the second substrate (101), wherein two adjacent slits (13s and 13su) are misaligned in the height direction (or up and down direction, see figs. 10-12) with a top of one of the two adjacent slit (or upper slit 13su) is flush (or at the same level) with first ends of the thermoelectric conversion elements (13d/m, see figs. 9-10) and connected to the first electrode (21/104, see figs. 11-12), and a bottom of the other one of the two adjacent slits (or lower slit 13s) is flush (or at the same level) with second ends of the thermoelectric elements (13d/m, see figs. 9-10) and connected to the second electrode (20/102, see figs. 11-12);
wherein the thermoelectric conversion elements (13d) are wider than the width of the slits (13s and 13su, see figs. 9-12);
wherein the slits (13s and 13su) have the same length as the thermoelectric elements (see annotated fig. 10 below).


    PNG
    media_image1.png
    529
    514
    media_image1.png
    Greyscale

Fukada teaches (the first and second) electrodes are bonded to the semiconductor by filling in the large slits and the small slits (or incisions) with conductive materials (22, see figs. 1, 4, 7) or inserting conductive protection of the electrodes into the small slit (see fig. 5 and 12) with gaps at the ends (see figs. 1, 4-5, 7 and 12). Fukada also teaches the thermoelectric elements are completely separated by the slits (see fig. 8).
Fukada does not explicitly shows filling in the slits (13s and 13su) with conductive material to form a third electrodes having the width, length and height as claimed; nor does he teach each of the thermoelectric conversion is completely separated by the third electrodes.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the thermoelectric conversion module in figs. 9-12 of Fukada by forming the slits (13s and 13su) complete separated the thermoelectric conversion elements (or thermoelectric parts 13d) as shown in fig. 8 and attaching the thermoelectric conversion elements (or thermoelectric parts) to the (first and second) electrodes by filling the slits (13s and 13su) with conductive material (22) or inserting conductive material in the slits the same way as the small slits (or incisions 11c) to provide the (first and second) gaps respectively at ends as shown in figs. 1, 4 and 7, because Fukada explicitly suggests doing so.
In such modification, the conductive filling the slits (13s and 13su) corresponding to the claimed misaligned third electrodes having the length is the same as the thermoelectric conversion and the thermoelectric conversion elements are wider than the third electrodes, because the slits (13s and 13su) have the same length as the thermoelectric conversion elements and the thermoelectric conversion elements are wider than the slits (13s and 13su, see annotated fig. 10 above), the thermoelectric conversion elements are higher than the third electrodes since there are gaps at the ends of the slits, and the first and second gaps having the configurations as claimed because the thermoelectric conversion elements (or parts) are completely separated by the slits. (Also see the modified thermoelectric conversion module in the annotated and modified fig. 12 of Fukada below).

    PNG
    media_image2.png
    459
    533
    media_image2.png
    Greyscale

Regarding claim 2, modified Fukada discloses a thermoelectric conversion module as in claim 1 above, wherein Fukada discloses the thermoelectric conversion elements are made of only one kind of n-type or p-type thermoelectric conversion elements (see 3n or 3p thermoelectric device described in [0085] of Fukada).
Regarding claims 10 and 12, Fukada discloses a thermoelectric conversion module as in claims 1 and 3 above, Fukada further discloses including a heat source, e.g. exhaust gas from exhaust system from an automobile, disposed on the second substrate (101, see [0089]).
Regarding claim 12, modified Fukada discloses a thermoelectric conversion module as in claim 2 above, wherein Fukada further discloses including a heat source, e.g. exhaust gas from exhaust system from an automobile, disposed on the second substrate (101, see [0089]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Fukada (US 2010/0059096) as applied to claim 1 above, and in view of Hu et al. (US 2006/0107988).
Regarding claim 4, Fukada discloses a thermoelectric conversion module as in claim 1 above, wherein Fukada discloses the third electrodes (or insertions/projections of the electrodes 20 or 21) are made of the same material as the first electrode (21) and the same material as the second electrode (20). 
Fukada does not explicitly the first electrode (21) and the second electrode (20) are made of the same material such that the first electrode, the second electrode and the third electrodes are made of the same material.
Hu et al. discloses the first electrode (or top electrode 212, fig. 3h) comprising the same materials as the second electrode (or the bottom electrode 204, fig. 3h, [0026]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric conversion module of Fukada by using the same material for the first and the second electrode as taught by Hu et al. such that the first electrode, the second electrode and the third electrode are made of the same material, because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 13, modified Fukada discloses a thermoelectric conversion module as in claim 4 above, wherein Fukada further discloses including a heat source, e.g. exhaust gas from exhaust system from an automobile, disposed on the second substrate (101, see [0089]).
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
Applicant argues Fukada does not teach 13su and 12c are always air column used to isolate materials and release stress. Therefore, Applicant then concludes that the electrode materials with high thermal conductivity and high conductivity can never be used in Fukada and otherwise the device will fail.
The examiner replies that the high thermal conductivity and high conductivity is not claimed. Fukada explicitly shows and teaches the slits (11s) are filled with conductivity material (22, see figs. 1 and 7, [0067]). Applicant has not provided any subjective evidence that filling the slits with conductive material would result and a failed device, when Fukada explicitly suggests doing so and does not result in a failed device as argued. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726